Citation Nr: 1125894	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for spondylosis with disc space narrowing lumbosacral spine, claimed as arthritis.

2.  Entitlement to service connection for degenerative changes, right shoulder.

3.  Entitlement to service connection for arthritis, left hand.

4.  Entitlement to service connection for cardiovascular and renal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In his February 2008 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the RO in conjunction with his appeal.  A hearing was scheduled for him in May 2009.  Review of the record reveals that the Veteran failed to report for this hearing, and has neither shown good cause for his failure to appeal, nor requested that his hearing be rescheduled.  38 C.F.R. § 20.700 (2010).  Accordingly, the Veteran's request for a hearing before the Board is considered withdrawn such that appellate adjudication may proceed.

The issue of entitlement to service connection for arthritis, left hand, to include as secondary to residuals of laceration, 4th finger, left hand is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's spondylosis with disc space narrowing lumbosacral spine, claimed as arthritis did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service.

2.  The preponderance of the evidence indicates that the Veteran's degenerative changes, right shoulder did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service.

3.   The objective evidence of record fails to demonstrate a cardiovascular and renal disease.  


CONCLUSIONS OF LAW

1.  Spondylosis with disc space narrowing lumbosacral spine, claimed as arthritis was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  Degenerative changes, right shoulder was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  A cardiovascular and renal disease was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in March 2007.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims and to provide testimony, although he failed to report for his scheduled hearing.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records were not identified by the Veteran.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Regarding the providing of examinations, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  
The Board finds that there is competent evidence of current spondylosis with disc space narrowing of the lumbosacral spine, and degenerative changes, right shoulder.  The Veteran served in combat and was awarded the Combat Action Ribbon.  Therefore, his lay statements regarding what happened to him in service are sufficient to establish the incident if consistent with the circumstances, conditions, and hardships of service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  The Veteran has asserted that he injured his back while lifting 25 pound cannon shells in service.  His lay testimony is sufficient to establish that he did lift shells in service and his back hurt afterwards.  The Board finds that there is no competent evidence of cardiovascular and renal disease.  There also is not sufficient evidence to indicate that any event or injury occurred in service to cause cardiovascular and renal disease.   

No nexus medical opinions been submitted regarding any of the aforementioned conditions and the Veteran's period of service.  The Veteran has alleged that he had to carry 25 pound brass cannon shells in service which caused him back pain.  He does not allege that any single event or injury occurred during service which caused degenerative changes, right shoulder; or, cardiovascular and renal disease.  He offers no theory of service connection for these issues.   

VAMC treatment records dated in October 2006 report the Veteran was a new patient.  He reported complaints of low back pain for the past year.  He reported no history of any back injury.  He sometimes had numbness outside of his thighs.  He had no gastric or urinary incontinence.  He reported a right rotator cuff repair in 2002.  X-rays of the right shoulder revealed degenerative changes.  Lumbar spine x-rays revealed straightening of the lumbar lordosis, and moderate to marked disc space narrowing L6/S1.  

There is no credible evidence of any injuries, treatment or diagnosis of spondylosis with disc space narrowing of the lumbosacral spine; degenerative changes, right shoulder; or, cardiovascular and renal disease in service and no credible indication of any link to service of any current lumbosacral spine; right shoulder; or, cardiovascular and renal conditions.  Thus there is no duty to provide a VA examination regarding the claims for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although there is an indication of an incident in service with respect to the back, there is insufficient evidence of a link to service such that a VA examination is required.  The only evidence of a link to service is the Veteran's unsupported lay opinion.  
The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  This is especially true here because of the more and 30 year gap between service and the first treatment for back or shoulder disabilities, and the fact that VA treatment records in 2006 indicate back pain of one year duration with no history of back injury, and a right rotator cuff surgery in 2002.

A VA pension examination was scheduled in May 2007 but the Veteran failed to report for his examination.  A rescheduled VA pension examination in December 2007 diagnosed a right shoulder disorder and a lumbosacral disorder.  The cardiovascular and renal systems were normal. 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309 (2010).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.


Analysis

The Veteran has asserted that he developed spondylosis with disc space narrowing of the lumbosacral spine; degenerative changes, right shoulder; and, cardiovascular and renal disease while in service.  

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and July 1971 enlistment examination and January 1973 discharge examination.  These are silent for any complaints, injuries, or diagnosis of the lumbosacral spine, right shoulder, or cardiovascular and renal systems during service.  None of the service treatment records indicate any complaints, injuries, or diagnosis of the lumbosacral spine, right shoulder, or cardiovascular and renal systems.  Although, as indicated above based on the Veteran's combat service, the Board finds that he did experience back pain following the lifting of 25 pound cannon shells in service.

Additionally, there is no medical evidence of any complaints or treatment of the lumbosacral spine, right shoulder, or cardiovascular and renal systems post service until October 2006, or 33 years after service.  At that time a VAMC clinic new patient report noted complaints of low back pain for the past year, or 32 years after service.  The Veteran reported no history of any back injury.  He also reported a right rotator cuff repair in 2002, or 29 years after service.  Chest x-rays revealed a normal cardiomediastinal silhouette.   X-rays revealed right shoulder, degenerative changes; and straightening of the lumbar lordosis, and moderate to marked disc space narrowing L6/S1.  

In view of the lengthy period without treatment, there is no medical evidence of a continuity of symptomatology since service.  This weighs against the claims. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The current presence of right shoulder, degenerative changes; and straightening of the lumbar lordosis, and disc space narrowing L6/S1 are clearly shown in the radiology reports in the VAMC records.  Significantly, however, the medical evidence does not tend to link these conditions to service.  

In addition, there is no medical evidence of any cardiovascular or renal disorder.  
 
The only evidence of record affirmatively showing that spondylosis with disc space narrowing of the lumbosacral spine; degenerative changes, right shoulder; and, cardiovascular and renal disease are related to service is the Veteran's own statements.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of  spondylosis with disc space narrowing of the lumbosacral spine; degenerative changes, right shoulder; or cardiovascular and renal disease since service.  His assertions are competent, but not credible.

The Veteran's assertions of spondylosis with disc space narrowing of the lumbosacral spine; degenerative changes, right shoulder; and, cardiovascular and renal disease beginning in military service are inconsistent with other evidence of record.   Service treatment records are silent for any complaints regarding any of these conditions, and although the Board how found that the Veteran experienced back pain in service following lifting of cannon shells, the service separation exam is normal, and there is no evidence of any treatment for or complaints of back disability until many years post service.  Post service records are silent for treatment or complaints of the lumbosacral spine until approximately October 2005, or 32 years after service; and, a right shoulder injury repair in 2002, or 29 years after service.  There are no post service records for treatment or complaints of cardiovascular and renal disease.  The Veteran did file claims for a finger laceration and left varicocele in 1973, but made no mention of a back disability, a right shoulder disability, or cardiovascular renal disease at that time.  This weighs against the credibility of his statements attempting to link the disabilities to service.

The Veteran himself may believe that his current lumbosacral spine; and right shoulder conditions are related to service.   However, the question of etiology involves complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding cardiovascular and renal disease, the Veteran currently does not have diagnosed cardiovascular and renal disease.  Accordingly, a grant of service connection for cardiovascular and renal disease is precluded. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

Arthritis and cardiovascular renal disease are subject to a presumption of service connection if they manifest to a compensable degree within one year of service.  38 C.F.R. § 3.307, 3.309 (2010).  There is no evidence of a back disability, a right shoulder disability, or cardiovascular renal disease within one year of service.

To the extent the Veteran is asserting continuity of symptomatology, the Board finds that assertion not credible in light of the negative service medical records including the negative reports of medical history and the negative separation examination, as well as the many years between discharge and any medical treatment for his lumbar spine or right shoulder.  The VA treatment records from 2006 also weight against a finding of continuity since the Veteran denied a history of back injury and said that his back had been hurting for a year prior to 2006, and that he had right rotator cuff surgery in 2002.

When weighing the medical and lay evidence of record, the weight of the evidence is against the claims and the benefits sought on appeal cannot be granted.  Therefore, neither direct nor presumptive service connection is warranted. The claims are denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for spondylosis with disc space narrowing of the lumbosacral spine, claimed as arthritis is denied.

Entitlement to service connection for degenerative changes, right shoulder is denied.

Entitlement to service connection for cardiovascular and renal disease is denied. 


REMAND

The Veteran seeks service connection for arthritis, left hand.   During service he suffered a laceration to the 4th finger of the left hand.  This was treated and he was returned to full duty.  Subsequently by rating action in March 1973, service connection was established for residuals of laceration, 4th finger, left hand and a noncompensable rating was assigned.  

Initially in his claim for service connection for arthritis, left hand, the Veteran offered no theory of service connection.  He was given a letter in March 2007 which complied with the duty established by VCAA for direct service connection.  He notified VA in March 2007 that he had no other information or evidence to give VA to substantiate his claim.   Subsequently the claim was denied by rating action in August 2007.

In a May 2011 Appellant's Brief presented to the Board by the Veteran's service representative, it was argued that the claimed arthritis of the left hand was due to the injury to the 4th finger, left hand noted in the service treatment records.  

The Veteran now asserts that he has arthritis, left hand caused by or aggravated by his laceration, 4th finger, left hand disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the service representative's assertion that the Veteran's has arthritis of the left hand which was due to or aggravated by the 4th finger left hand laceration injury, the Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of any left hand arthritis disability, to include whether any such disability is proximately due to or aggravated by his service-connected 4th finger left hand laceration injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the left hand arthritis disorder claim on appeal.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate date of treatment of all providers, VA and non-VA, who treated him for arthritis of the left hand.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.   All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the left hand arthritis disability.  The Veteran's claims folder and a copy of this Remand must be provided to the examiner for review prior to completion of the examination.  The examiner should respond to the following:

a) Identify whether the Veteran currently suffers from arthritis of the left hand.  For any arthritis of the left hand found, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected laceration to the 4th finger, left hand; and/or

b) For any arthritis of the left hand found, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) aggravated by the Veteran's service-connected laceration injury to the 4th finger, left hand.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile opinions with the clinical evidence summarized in this Remand.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative (if any) should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


